UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSEPH K. SHELTON,

                                 Petitioner,
                                                                   20-CV-1067 (CM)
                     -against-
                                                               ORDER OF DISMISSAL
THE ADMINISTRATION OF PAROLE; FCI
OTISVILLE,

                                 Respondents.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated February 11, 2020, the Court directed Petitioner, within thirty days, to

submit a completed request to proceed in forma pauperis (“IFP application”) or pay the $5.00 in

fees required to file a habeas petition in this Court. That order specified that failure to comply

would result in dismissal of the petition. Petitioner has not filed an IFP application or paid the

fee. Accordingly, the petition is dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

         The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     March 16, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
